Exhibit 10.2
 
CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (the “Agreement”) is made and entered into as
of the 15th day of September 2009, by and between Searchlight Partners, LLC, a
Florida limited liability company (“Consultant”) and Kesselring Holding
Corporation, a Delaware corporation and its successors-in-interest (“Client”).


I.  
ENGAGEMENT

Client hereby engages and retains Consultant as a Business Consultant for and on
behalf of Client, its subsidiaries and its affiliated companies (collectively,
“Affiliates”) to perform the Services (as that term is hereinafter defined) and
Consultant hereby accepts such appointment on the terms and subject to the
conditions hereinafter set forth and agrees to use its best efforts in providing
such Services.


II.  
INDEPENDENT CONTRACTOR

A.  
Consultant shall be, and in all respects be deemed to be, an independent
contractor in the performance of its duties hereunder, any law of any
jurisdiction to the contrary notwithstanding.

B.  
Consultant shall not, by reason of this Agreement or the performance of the
Services, be or be deemed to be, an employee, agent, partner, co-venturer or
controlling person of Client, and Consultant shall have no power to enter into
any agreement on behalf of or otherwise bind Client.

C.  
Consultant shall not have or be deemed to have, fiduciary obligations or duties
to Client or its Affiliates and shall be free to pursue, conduct and carry on
for its own account (or for the account of others) such activities, employments,
ventures, businesses and other pursuits as Consultant in its sole, absolute and
unfettered discretion, may elect.



III.  
SERVICES

A.  
As Client’s Business Consultant, Consultant agrees to provide the following
consulting services (collectively the “Services”):



1.  
Assisting Client in its negotiations with various creditors and other third
parties related to a proposed restructuring of Client’s debt and obligations.

2.  
Advising Client and its management with respect to various corporate and
operational restructuring issues related to Client’s and/or its Affiliates’
businesses.

3.  
Advising Client in their negotiations with one or more individuals, firms or
entities (the “Candidate(s)”) who may have an interest in pursuing a form of
Business Combination with Client and/or its Affiliates or providing investment
capital in the form of debt and/or equity financing.  As used in this letter,
the term “Business Combination” shall be deemed to mean any form of merger,
acquisition, joint venture, licensing agreement, product sales and/or marketing,
distribution, combination and/or consolidation, etc. involving Client and/or any
of its Affiliates and any other person or entity.

4.  
Assisting Client in meeting its public company-related filings with the SEC.

5.  
Assisting Client in efforts to seek additional business and business
relationships that will be of benefit to Client and its Affiliates.

6.  
Evaluating, structuring and advising Client and its Affiliates in connection
with potential merger and acquisition transactions and other activities related
to maximizing shareholder value.

7.  
Assisting Client and its Affiliates in locating and engaging certain
professionals, including various officer positions and additional members of
their respective Board of Directors, as well as negotiating employment-related
contracts.

8.  
Advising Client regarding company operations, staffing, strategy, and other
issues related to building shareholder value.

 
 
 
1

--------------------------------------------------------------------------------

 
 

 
B.  
Best Efforts. Consultant shall devote such time and best effort to the affairs
of Client as is reasonable and adequate to render the Services contemplated by
this Agreement.  Consultant is not responsible for the performance of any
services that may be rendered hereunder without Client providing the necessary
information in writing prior thereto, nor shall Consultant include any services
that constitute the rendering of any legal opinions or performance of work that
is in the ordinary purview of the Certified Public Accountant.  Consultant
cannot guarantee results on behalf of Client, but shall pursue all reasonable
avenues available through its network of contacts.  At such time as an interest
is expressed by a third party in Client’s needs, Consultant shall notify Client
and advise it as to the source of such interest and any terms and conditions of
such interest.  The acceptance and consumption of any transaction is subject to
acceptance of the terms and conditions by Client.  It is understood that a
portion of the compensation paid hereunder is being paid by Client to have
Consultant remain available to advise it on transactions on an as-needed basis.



IV.  
EXPENSES

It is expressly agreed and understood that Consultant’s compensation as provided
in this Agreement does not include normal and reasonable out-of-pocket
expenses.  The expenses described in this paragraph shall be reimbursed by
Client independent of any fees described in the section below titled,
“COMPENSATION.”
A.  
“Normal and reasonable out-of-pocket expenses” shall include but are not limited
to: accounting, express mail, travel (including: airfare, hotel lodging and
meals, transportation, etc.), and other costs involved in the execution of
Consultant’s Services under this Agreement.

B.  
Client also agrees to pay its own and Consultant’s legal expenses in connection
with:

1.  
Consultant’s services under this Agreement, and

2.  
Any registration of the Engagement Stock as provided in Section V below.

C.  
Consultant shall not incur any expense in excess of one thousand dollars
($1,000) without Client’s prior written consent, which consent shall not
unreasonably be withheld.

D.  
Client hereby agrees to compensate Consultant promptly upon receipt of an
expense invoice from Consultant.  Whenever feasible, Consultant will request
advance payment of approved expenses.  The reimbursement for expenses shall not
be subject to any maximum allocation, and shall be fully reimbursed.



V.  
COMPENSATION

In consideration for the Services, Client agrees that Consultant and/or its
assigns shall be entitled to compensation as follows:


A.  
Monthly Advisory Fees.  Client shall pay to Consultant, in advance, a monthly
fee of Three Thousand Dollars ($3,000.00 USD) (the “Monthly Advisory Fees”) with
the first payment being due and payable on the date of this
Agreement.  Thereafter, the Monthly Advisory Fees are due and payable on the
30th day of each month.  The Monthly Advisory Fees are exclusive of the other
compensation and reimbursable pre-approved expenses elsewhere provided in this
Agreement.  Said Monthly Advisory Fees shall continue for the Initial Term, or
shall end upon proper termination of this Agreement according to the section
below titled, “TERM AND TERMINATION”.  In addition to the foregoing Monthly
Advisory Fees, should Client request that any principal of the Consultant travel
to perform any task contemplated by this Agreement, Consultant will receive an
additional fee of $250 per day per principal payable at the time and as part of
the next Monthly Advisory Fee that is due.

B.  
Engagement Warrants.  In addition, Consultant or its assigns will be granted
Warrants to purchase One Million (1,000,000) shares of Common Stock of the
Company for an aggregate price equal to one cent ($0.01) per share (the
“Engagement Warrants”).  The Engagement Warrants shall vest according to the
following schedule: Fifty percent (50%) upon the execution of this Agreement and
Fifty percent (50%) on the ninety-first (91st) day after the execution of this
Agreement.  The specific terms and conditions of the Engagement Warrants will be
set forth on the attached Exhibit “A”. Concurrent with the execution of this
Agreement, Client shall immediately execute the Engagement Warrants and deliver
such Engagement Warrants to Consultant.

C.  
King Bros.-related Bonus.  In the event that the Company or its shareholders
consummates a merger, acquisition, sale, or similar transaction involving the
King Bros. subsidiary during the Term of the Agreement or within one hundred and
eighty (180) days after the termination of the Agreement, Client shall pay such
additional compensation to Consultant, at the time of the closing of such
transaction, a cash bonus equal to Seventy-Five Thousand Dollars ($75,000).

D.  
Other Business Combination or Financing Bonus.  In the event that Client, its
Affiliates or shareholders consummates any other type of Business Combination
(e.g., a merger, acquisition, sale, joint venture, combination, consolidation,
debt or equity investment or financing, etc. involving Client and/or any of its
Affiliates and any other entity) during the Term of the Agreement or within one
hundred and eighty (180) days after the termination of the Agreement, Client and
Consultant shall mutually agree, prior to the consummation of any such Business
Combination, on additional related bonus compensation to be paid to Consultant.

E.  
Office Maintenance.  In order to facilitate the Services being rendered for
Client, Client agrees to provide Consultant the use of the office space located
at 1956 Main Street, Sarasota, Florida, for the period of time that this
Agreement remains in effect, at no charge to Consultant.

 
 
 
 
2

--------------------------------------------------------------------------------

 

 
VI.  
REPRESENTATIONS, WARRANTIES AND COVENANTS

A.  
Execution.  The execution, delivery and performance of this Agreement, in the
time and manner herein specified, will not conflict with, result in a breach of,
or constitute a default under any existing agreement, indenture, or other
instrument to which either Client or Consultant is a party or by which either
entity may be bound or affected.

B.  
Non-Circumvention.  Client hereby irrevocably agrees not to circumvent, avoid,
bypass, or obviate, directly or indirectly, the intent of this Agreement,
including avoiding payment of fees or other compensation to Consultant or its
affiliates in connection with any transaction involving any corporation,
partnership, individual, or other entity introduced by Consultant to Client
and/or its Affiliates.

C.  
Timely Apprisals.  Client shall keep Consultant up to date and apprised of all
business market and legal developments related to Client and its operations and
management.

D.  
Corporate Authority.  Both Client and Consultant have full legal authority to
enter into this Agreement and to perform the same in the time and manner
contemplated.

E.  
Authorized Signatures.  The individuals whose signatures appear below are
authorized to sign this Agreement on behalf of their respective corporations.

F.  
Cooperation.  Client will cooperate with Consultant, and will promptly provide
Consultant with all pertinent materials and requested information in order for
Consultant to perform its Services pursuant to this Agreement.

G.  
Legal/Accounting Advice.  Client acknowledges and understands that Consultant is
not providing any legal or accounting advice to Client and should consult with
its own independent legal counsel and accounting/tax professionals regarding all
such matters.



VII.  
TERM AND TERMINATION

A.  
This Agreement shall be effective upon its execution and shall remain in effect
for a period of ninety (90) days from the date of execution (the “Initial
Term”).  Thereafter the Agreement shall renew on a month-to-month basis unless
otherwise terminated as provided in this Section VII.

B.  
Client shall have the right to terminate Consultant’s engagement hereunder by
furnishing Consultant with written notice of such termination; provided,
however, that any such termination prior to the expiration of the Initial Term
shall entitle Consultant to receive upon such termination a lump sum payment of
all remaining Monthly Advisory Fees that would have been earned through the
Initial Term.  If any notice of termination is given after the Initial Term,
this Agreement will then terminate on the last day of the next full calendar
month following the receipt of notice.  Notice of termination must be received
before the end of the last day of the calendar month in order to terminate the
Agreement on the last day of the next full calendar month following the receipt
of notice.

C.  
Notwithstanding the foregoing, no termination of this Agreement by Client shall
in any way affect Consultant’s right to receive:

1.  
Consultant’s Monthly Advisory Fees through the Initial Term or a latter
termination of the Agreement;

2.  
Reimbursement for billed, accrued and/or unbilled disbursements and expenses
which right the parties hereby agree and consent is absolute;

3.  
The Engagement Warrants; and

4.  
Any Business Combination Bonus earned as provided in Section V.C. above.

 
 
 
3

--------------------------------------------------------------------------------

 

 
VIII.  
CONFIDENTIAL DATA

A.  
Except for its employees, agents and independent contractors, Consultant shall
not divulge to others, any trade secret or confidential information, knowledge,
or data concerning or pertaining to the business and affairs of Client, obtained
by Consultant as a result of its engagement hereunder, unless authorized, in
writing by Client.



B.  
Except for its employees, agents and independent contractors, Client shall not
divulge to others, any trade secret or confidential information, knowledge, or
data concerning or pertaining to the business and affairs of Consultant,
obtained by Client as a result of its engagement hereunder, unless authorized,
in writing, by Consultant.



C.  
Consultant shall not be required in the performance of its duties to divulge to
Client or any officer, director, agent or employee of Client, any secret or
confidential information, knowledge, or data concerning any other person, firm
or entity (including, but not limited to, any such persons, firm or entity which
may be a competitor or potential competitor of Client) which Consultant may have
or be able to obtain otherwise than as a result of the relationship established
by this Agreement.



IX.  
[OMITTED]



X.  
OTHER MATERIAL TERMS AND CONDITIONS:

A.  
Indemnity.  Because Consultant will be acting on Client’s behalf, it is
Consultant’s practice to receive indemnification.  A copy of Consultant’s
standard indemnification provisions (the “Indemnification Provisions”) is
attached to this Agreement as Exhibit A and is incorporated herein and made a
part hereof.  Client hereby indemnifies Consultant according with the provisions
attached as Exhibit A.

B.  
Consequential Damages.  Except as expressly provided herein, Consultant and its
affiliates shall not, by reason of the termination of this Agreement or
otherwise, be liable to Client or its Affiliates for any special, incidental,
consequential or punitive damages such as, but not limited to, expenditures,
investments or commitments made in connection with the efforts by Client to
acquire another entity or sell all or a portion of its equity to another entity.

C.  
Provisions.  Neither termination nor completion of this Agreement shall affect
the provisions of this Agreement, and the Indemnification Provisions that are
incorporated herein, both of which shall remain operative and in full force and
effect.

D.  
Additional Instruments.  Each of the parties shall from time to time, at the
request of others, execute, acknowledge and deliver to the other party any and
all further instruments that may be reasonably required to give full effect and
force to the provisions of this Agreement.

E.  
Entire Agreement.  Each of the parties hereby covenants that this Agreement is
intended to and does contain and embody herein all of the understandings and
Agreements, both written or oral, of the parties hereby with respect to the
subject matter of this Agreement, and that there exists no oral agreement or
understanding expressed or implied liability, whereby the absolute, final and
unconditional character and nature of this Agreement shall be in any way
invalidated, empowered or affected.  There are no representations, warranties or
covenants other than those set forth herein.

F.  
Laws of the State of Florida.  This Agreement shall be deemed to be made in,
governed by and interpreted under and construed in all respects in accordance
with the laws of the State of Florida, irrespective of the country or place of
domicile or residence of either party.  In the event of controversy arising out
of the interpretation, construction, performance or breach of this Agreement,
the parties hereby agree and consent to the jurisdiction and venue of the
District or County Court of Sarasota County, Florida; or the United States
District Court for the District of Florida, and further agree and consent that
personal service or process in any such action or proceeding outside of the
State of Florida and Sarasota County shall be tantamount to service in person
within Sarasota County, Florida and shall confer personal jurisdiction and venue
upon either of said Courts.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
G.  
Assignments.  The benefits of the Agreement shall inure to the respective
successors and assigns of the parties hereto and of the indemnified parties
hereunder and their successors and assigns and representatives, and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns.

H.  
Originals.  This Agreement may be executed in any number of counterparts, each
of which so executed shall be deemed an original and constitute one and the same
Agreement.  Facsimile copies with signatures shall be given the same legal
effect as an original.

I.  
Addresses of Parties.  Each party shall at all times keep the other informed of
its principal place of business if different from that stated herein, and shall
promptly notify the other of any change, giving the address of the new place of
business or residence.

J.  
Notices.  All notices that are required to be or may be sent pursuant to the
provision of this Agreement shall be sent by certified mail, return receipt
requested, or by overnight package delivery service to each of the parties at
the address appearing herein, and shall count from the date of mailing or the
validated air bill.

K.  
Modification and Waiver.  A modification or waiver of any of the provisions of
this Agreement shall be effective only if made in writing and executed with the
same formality as this Agreement.  The failure of any party to insist upon
strict performance of any of the provisions of this Agreement shall not be
construed as a waiver of any subsequent default of the same or similar nature or
of any other nature.

L.  
Injunctive Relief.  Solely by virtue of their respective execution of this
Agreement and in consideration for the mutual covenants of each other, Client
and Consultant hereby agree, consent and acknowledge that, in the event of the
failure by Client to pay the consideration to Consultant or in the event of a
breach of any other material term, Consultant will be without adequate
remedy-at-law and shall therefore, be entitled to immediately redress of any
material breach of this Agreement by temporary or permanent injunctive or
mandatory relief obtained in an action or proceeding instituted in the District
or County Court of Sarasota County, State of Florida or the United States
District Court for the District of Florida without the necessity of proving
damages and without prejudice to any other remedies which Consultant may have at
law or in equity.  For the purposes of this Agreement, Client hereby agrees and
consents that upon a material breach of this Agreement as aforesaid, in addition
to any other legal and/or equitable remedies Consultant may present a conformed
copy of this Agreement to the aforesaid courts and shall thereby be able to
obtain a permanent injunction enforcing this Agreement or barring enjoining or
otherwise prohibiting Client from circumventing the express written intent of
the parties as enumerated in this Agreement.

M.  
Attorney’s Fees.  If any arbitration, litigation, action, suit, or other
proceeding is instituted to remedy, prevent or obtain relief from a breach of
this Agreement, in relation to a breach of this Agreement or pertaining to a
declaration of rights under this Agreement, the prevailing party will recover
all such party’s attorneys’ fees incurred in each and every such action, suit or
other proceeding, including any and all appeals or petitions therefrom.  As used
in this Agreement, attorneys’ fees will be deemed to be the full and actual cost
of any legal services actually performed in connection with the matters
involved, including those related to any appeal or the enforcement of any
judgment calculated on the basis of the usual fee charged by attorneys
performing such services.



APPROVED AND AGREED:
 

  KESSELRING HOLDING CORPORATION          
 
By:
/s/        Name        Title           




 
SEARCHLIGHT PARTNERS, LLC
         
Date
By:
/s/        Name        Title           


 


Attachments:                                           Exhibit
“A”                      Indemnification Agreement
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
INDEMNIFICATION PROVISIONS


Kesselring Holding Corporation (the “Company” or “Client”) agrees to indemnify
and hold harmless Searchlight Partners, LLC (“Consultant”), its officers,
employees and authorized agents against any and all losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses and
disbursements (incurred in any and all actions, suits, proceedings and
investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise), including without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing or
defending any such action, suit, proceeding or investigation (whether or not in
connection with any action in which Consultant is a party), directly or
indirectly, caused by, relating to, based upon, arising out of, or in connection
with Consultant’s acting for Client (other than those caused by, relating to,
based upon, arising out of, or in connection with Consultant’s gross negligence
or willful misconduct), under the Agreement dated September 15, 2009, between
Client and Consultant to which these indemnification provisions are attached and
form a part (the “Agreement”).  Such indemnification does not apply to acts
performed by Consultant, which are in criminal in nature or a violation of
law.  Client also agrees that Consultant shall not have any liability (whether
direct or indirect, in contract or tort, or otherwise) to Client, for, or in
connection with, the engagement of Consultant under the Agreement, except to the
extent that any such liability resulted primarily and directly from Consultant’s
gross negligence or willful misconduct.


These indemnification provisions shall be in addition to any liability which
Client may otherwise have to Consultant or the persons indemnified below in this
sentence and shall extend to the following: Consultant, its affiliated entities,
partners, employees, legal counsel, agents and controlling persons (within the
meaning of the federal securities laws), and the officers, directors, employees,
legal counsel, agents, and controlling persons of any of them (collectively, the
“Consultant Parties”).  All references to Consultant in these indemnification
provisions shall be understood to include any and all of the foregoing.


If any action, suit, proceeding or investigation is commenced, as to which any
of the Consultant Parties propose indemnification under the Agreement, they
shall notify Client with reasonable promptness; provided however, that any
failure by the party seeking indemnification to notify Client shall not relieve
Client from its obligations hereunder.  The Consultant Parties shall have the
right to retain counsel of their own choice (which shall be reasonably
acceptable to Client) to represent them, and Client shall pay fees, expenses and
disbursements of such counsel; and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with Client and any counsel
designated by Client.  Client shall be liable for any settlement of any claim
against the Consultant Parties made with Client’s written consent, which consent
shall not be unreasonably withheld.  Client shall not, without the prior written
consent of the party seeking indemnification, which shall not be unreasonably
withheld, settle or compromise any claim, or permit a default or consent to the
entry of any judgment in respect thereof, unless such settlement, compromise or
consent includes, as an unconditional term thereof, the giving by the claimant
to the party seeking indemnification of an unconditional release from all
liability in respect of such claim.


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then Client, on the one hand, and Consultant, on the other hand, shall
contribute to the losses, claims, damages, obligations, penalties, judgments,
awards, liabilities, costs, expenses and disbursements to which the indemnified
persons may be subject in accordance with the relative benefits received by
Client, on the one hand, and Consultant, on the other hand, and also the
relative fault of Client, on the one hand, and Consultant, in the other hand, in
connection with the statements, acts or omissions which resulted in such losses,
claims, damages, obligations, penalties, judgments, awards, liabilities, costs,
expenses or disbursements and the relevant equitable considerations shall also
be considered.  No person found liable for a fraudulent misrepresentation shall
be entitled to contribution from any person who is not also found liable for
such fraudulent misrepresentation.


Neither termination nor completion of the engagement of Consultant referred to
above shall effect these indemnification provisions which shall then remain
operative and in full force and effect.

